657 So.2d 24 (1995)
SPACE DEVELOPMENT, INC., Individually and as general partner of Space Development, Ltd., a Florida limited partnership, Petitioner,
v.
FLORIDA ONE CONSTRUCTION, INC., a Florida corporation, Respondent.
No. 95-0198.
District Court of Appeal of Florida, Fourth District.
June 7, 1995.
Rehearing and Clarification Denied July 26, 1995.
Arthur J. England, Jr., and Charles M. Auslander of Greenberg, Traurig, Hoffman, Lipoff, Rosen & Quentel, P.A., Miami, for petitioner.
Robert Paul Keeley and William S. Spencer of Ellis, Spencer & Butler, Hollywood, for respondent.
FARMER, Judge.
We grant the petition for writ of certiorari and remand with instructions to require plaintiff to post a good and sufficient bond or grant defendant's motion to dissolve lis pendens. We conclude that, even viewing the evidence most favorably to respondent, there is no evidence or showing of any intention that respondent would acquire title to any of the subject real property; and consequently there was no showing of any nexus between the legal or equitable title to the property and respondent's claims below. See Chiusolo v. Kennedy, 614 So.2d 491 (Fla. 1993); Acapulco Construction, Inc. v. Redavo Estates, Inc., 645 So.2d 182 (Fla. 3d DCA 1994). Moreover, the failure to require a bond was a departure from the essential requirements of law for which there is no adequate remedy by final appeal. See, e.g., Feinstein v. Dolene, Inc., 455 So.2d 1126, 1128 (Fla. 4th DCA 1984).
*25 CERTIORARI GRANTED; ORDER QUASHED WITH INSTRUCTIONS.
STONE and STEVENSON, JJ., concur.